Title: From James Madison to James A. Buchanan, 27 February 1804 (Abstract)
From: Madison, James
To: Buchanan, James A.


27 February 1804, Department of State. “Your letter of the 15th. inst. has been duly received together with the papers it enclosed, respecting the capture of the Brig Lear and the proceedings exercised against her at Antigua. Should the event of a condemnation take place, it will be advisable for you to appeal to England, since the doctrine of the blockade of Martinique is [sic] announced by the British Officers in the West Indies, varies essentially from that of the Government of the United States: and as the facts of this particular case, such as you represent them would not warrant a condemnation under any known pretence of blockade whatever. On the other hand should an acquital of the Vessel and Cargo ensue, your Consel [sic] will be best able to advise you what judicial process, if any, is best calculated to obtain damages for the injury to your interest wrought by the capture.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 2 pp.


